Title: Memorandums to Albert Gallatin, 10 June 1802
From: Jefferson, Thomas
To: Gallatin, Albert


            
              
                
                
                  
                    
                      
                      Nicholas GilmanHenry S. LangdonJohn GoddardJohn Mc.Clintock
                      }
                      to be Commissioners of bankruptcy for New Hampshire.
                    
                  
                
              
              
                N.YorkAlbany
                
                  
                    
                      John Broome.William EdgarJonathan Pearsee junr.Daniel D. TompkinsNathan SandfordJames Fairlie
                      }
                      }
                      to be do. for the State of New York.
                    
                    
                      Abraham G. LansingNicholas N. QuackenbushGeorge Merchant.
                      }
                    
                    
                      Alexander J. Dallas.Joseph Clay.Mahlon DickersonJohn SerjeantThomas CumpstonJohn W. Vancleve
                      }
                      to be do. for Pensylvania.
                    
                  
                
              
              
              
                RichmondPetersburg
                
                  
                    
                      George HayWilliam DuvallGeorge W. SmithBenjamin Hatcher
                      }
                      }
                      to be do. for Virginia.
                    
                    
                      Archibald ThweattThomas Bolling Robertson.John Mc.raeThomas Burchett
                      }
                    
                  
                
              
            
            
            Th: JeffersonJune 10. 1802
            
            
            
              
                Frankfort.
                John RowanDaniel WeisgerJohn Inston
                }
                }
                to be Commissioners of bankruptcy for Kentucky
              
              
                Lexington
                James MorrisonJohn A. SeitzJohn Bradford
                }
              
            
            Th: Jefferson
              June 10. 1802
            
              Commissions to be made out.
              John Rowan of N. Carolina to be surveyor of the port of Windsor in N.C. vice  dead.
              Alexander Scott of Maryland to be Collector of the port of Nanjemoy vice John C. Jones dead
              Richard Howard of Delaware to be Master of a revenue cutter.
              Mr Gallatin will be pleased to examine whether the descriptions of the commissions, as given above, be correct, and send the papers to the Secretary of state’s office.
              Th: Jefferson
              June 10. 1802
            
          